[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                No. 04-15254                      JULY 19, 2005
                            Non-Argument Calendar               THOMAS K. KAHN
                          ________________________                   CLERK


                              BIA No. A79-345-993

LUZ MILA AGUDELO,
                                                                Petitioner,

      versus

U.S. ATTORNEY GENERAL,
                                                                Respondent.
                         _________________________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                         _________________________
                                 (July 19, 2005)

Before ANDERSON, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Luz Mila Agudelo, through counsel, petitions for review of the Board of

Immigration Appeals’ (“BIA’s”) affirmance of the immigration judge’s (“IJ’s”)

removal order. On appeal, Agudelo argues that she provided substantial evidence

to establish her asylum claim because: (1) she suffered past persecution on account
of her religious beliefs at the hands of the Revolutionary Armed Forces of

Colombia (“FARC”); and (2) she has a well-founded fear of persecution

because “she posssess[es] the characteristic of strong religious beliefs,” which she

used to discourage young people from joining FARC.

      Agudelo states that FARC began to threaten her in 1993 because she spoke

to young people as part of her church and tried to stop them from joining the

FARC. She states that the she left Columbia in January 2002 because of FARC.

According to Agudelo, “people cannot safely relocate [within Colombia] if they

are targeted by the FARC,” thereby demonstrating that the threat of persecution

exists for her on a country-wide basis.

      The IJ found that Agudelo had failed to meet her burden of proof in

establishing either past persecution or a well-founded fear of future persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion. The IJ noted that Agudelo failed to establish that she had ever

been harmed or that there is reason to believe that she would be if she returned to

Columbia. The IJ noted that there was reason to believe that Agudelo could safely

live in another part of Colombia and that the level of her involvement with the

church did not suggest that the FARC would seek her out three years after her

departure.

                                          2
      We review the IJ’s decision in this case, not the BIA’s, because the BIA

affirmed the IJ’s decision without an opinion, thereby making the IJ’s decision the

final agency determination. See Mendoza v. U.S. Attorney. Gen., 327 F.3d 1283,

1284 n.1 (11th Cir. 2003). The IJ’s factual determination that an alien is not

entitled to asylum “must be upheld if it is supported by substantial evidence.”

Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). Under

this highly deferential standard of review, a denial of asylum may be reversed only

if the evidence would compel a reasonable fact finder to find that the requisite fear

of persecution exists. INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S. Ct. 812,

815 n.1 (1992).

      Substantial evidence supports the IJ’s decision denying asylum. The IJ

noted that her testimony was very vague and lacking in specificity as to her

activities and threats that she received. The IJ noted that the only supporting

documentation she offered was a letter from a parson in a different parish and

town than Agudelo stated she was involved in. We discern nothing that would

compel a reasonable fact finder to find that the requisite fear of persecution exists.

Accordingly, we deny her petition for review.

PETITION DENIED.

                                          3